DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments entered on April 27, 2022 for the patent application 16/627,602 originally filed on December 30, 2019. Claim 2 was previously canceled. Claims 1 and 3-13 remain pending. The first office action of February 12, 2021, the second office action of August 13, 2021, and the third office action of February 1, 2022 are fully incorporated by reference into this office action.

Information Disclosure Statement
The Information Disclosure Statements filed on May 10, 2022 and May 31, 2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Response to Amendment
No amendments were made by Applicant in this Response. The Applicant’s arguments are fully considered in the Response to Arguments section below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (hereinafter “Takeda,” US 2017/0038841), in view of Culbertson et al. (hereinafter “Culbertson,” US 2019/0334426), and further in view of Pance et al. (hereinafter “Pance,” US 2011/0012717).
Regarding claim 1 (Currently Amended), and substantially similar limitations in claims 11-13 (Currently Amended), Takeda discloses a vibration control apparatus for vibrating a vibration mechanism, the vibration control apparatus comprising: 
a pseudo force sensory vibration data acquisition section that acquires pseudo force sensory vibration data descriptive of a pseudo force sensory vibration presenting a pseudo force sensation… (Takeda Fig. 1 and [0016], “a controller configured to vibrate each of the plurality of vibration units when data based on the pressing detected by the pressing detection unit satisfy a predetermined criterion such that an intended tactile sensation is provided to a contact object pressing the contact detection unit at a position where the contact object is in contact with the contact detection unit,” the controller acquires “a pseudo force sensory vibration data”; Takeda Fig. 5 and [0080], “In FIG. 5, the vibration generated at the position A when the vibration units 52 and 54 alone are driven, without driving the vibration units 56 and 58, is represented by a waveform α2,” vibration units 52 and 54 present “a pseudo force sensation”); 
a tactile sensory vibration data acquisition section that acquires tactile sensory vibration data descriptive of a tactile sensory vibration causing the user to feel a tactile sensation different from the pseudo force sensation (Takeda Fig. 1 and [0016], “a controller configured to vibrate each of the plurality of vibration units when data based on the pressing detected by the pressing detection unit satisfy a predetermined criterion,” the controller acquires “a tactile sensory vibration data”; Takeda Fig. 5 and [0080], “the waveform β2 represents the vibration generated at the position A when the vibration units 56 and 58 alone are driven, without driving the vibration units 52 and 54,” vibration units 56 and 58 present “a tactile sensation” that is different from the pseudo force sensation); 
a vibration control section that causes the vibration mechanism to generate a vibration based on the pseudo force sensory vibration data and the tactile sensory vibration data (Takeda Fig. 5 and [0080-0081], “When the combination of the vibration units 56 and 58 and the combination of the vibration units 52 and 54 are driven by the drive signals with different frequencies as described above, a composite wave of the waveform α2 and the waveform β2 is generated… FIG. 5 illustrates a composite wave γ2 of the waveform α2 and the waveform β2,” vibration wave γ2 in figure 5 is generated using pseudo force sensory vibration waveform α2 and the tactile sensory vibration waveform β2); and
Takeda does not explicitly teach causing a user to feel a force of pulling in a specific direction.
However, Culbertson discloses causing a user to feel a force of pulling in a specific direction (Culbertson [0006], “Asymmetric vibrations are defined as vibrations that have a larger amplitude in one direction than in the opposite direction… The strength of the pulling sensation is dependent on the difference in amplitude between the positive and negative skin displacements. Thus asymmetric vibrations can be used to provide a pushing or a pulling sensation along the line of motion of a 1-D actuator.”).
Culbertson is analogous to Takeda, as both are drawn to the art of tactile feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Takeda, to include causing a user to feel a force of pulling in a specific direction, as taught by Culbertson, in order to provide directional vector feedback using vibrations (Culbertson [0002]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Takeda does not explicitly teach every limitation of a vibration adjustment section that adjusts at least one of the pseudo force sensory vibration and the tactile sensory vibration in accordance with one or more waveform parameters of the other of the at least one of the pseudo force sensory vibration and the tactile sensory vibration, such that the pseudo force sensory vibration and the tactile sensory vibration are simultaneously generated, wherein the vibration control section causes the vibration mechanism to generate the vibration based on a result of adjustment.
Takeda does disclose adjusting the frequencies of waveforms generated by the vibration units (Takeda [0082], “the controller 10, when vibrating each of the vibration units 52, 54, 56 and 58, adjusts the frequencies of the respective waveforms generated by the vibration units 52 and 54 and the vibration units 56 and 58, thereby controlling such that the intended tactile sensation is provided”). However, the adjustments are not made in accordance with a comparison and analysis of one or more waveform parameters of the other vibration.
Pance discloses a vibration adjustment section that adjusts at least one of the pseudo force sensory vibration and the tactile sensory vibration in accordance with one or more waveform parameters of the other of the at least one of the pseudo force sensory vibration and the tactile sensory vibration, such that the pseudo force sensory vibration and the tactile sensory vibration are simultaneously generated, wherein the vibration control section causes the vibration mechanism to generate the vibration based on a result of adjustment (Pance [0032], “the propagating vibrations include a first waveform having a first amplitude and phase, and the canceling vibration includes a second waveform having the first amplitude and having a second phase configured to suppress the propagating vibrations. In the example of waveform cancellation, the suppression waveform will preferably be generated from the same contact signal as generated the user feedback signal, and will be of opposite phase from the original, but will also be adjusted in both time and amplitude to offset the crosstalk signal as delayed and attenuated by travel through the input surface. In other examples, the canceling vibrations are induced by retrieving waveform data from a memory associated with the haptic feedback system and either generating at least one waveform based on the retrieved waveform data to induce the canceling vibration, or using data representative of a stored suppression waveform,” generating a second vibration based on the first vibration).
Pance is analogous to Takeda, as both are drawn to the art of tactile feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Takeda, to include a vibration adjustment section that adjusts at least one of the pseudo force sensory vibration and the tactile sensory vibration in accordance with one or more waveform parameters of the other of the at least one of the pseudo force sensory vibration and the tactile sensory vibration, such that the pseudo force sensory vibration and the tactile sensory vibration are simultaneously generated, wherein the vibration control section causes the vibration mechanism to generate the vibration based on a result of adjustment, as taught by Pance, so that a vibration can be localized on the device (Pance Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 5 (Currently Amended), Takeda in view of Culbertson and Pance discloses that the vibration adjustment section determines a shape of a waveform of the pseudo force sensory vibration in accordance with the tactile sensory vibration (Takeda [0082], “the controller 10, when vibrating each of the vibration units 52, 54, 56 and 58, adjusts the frequencies of the respective waveforms generated by the vibration units 52 and 54 and the vibration units 56 and 58, thereby controlling such that the intended tactile sensation is provided”).
Regarding claim 6 (Currently Amended), Takeda in view of Culbertson and Pance discloses that the vibration adjustment section changes a frequency of the pseudo force sensory vibration in accordance with the tactile sensory vibration (Takeda [0082], “the controller 10, when vibrating each of the vibration units 52, 54, 56 and 58, adjusts the frequencies of the respective waveforms generated by the vibration units 52 and 54 and the vibration units 56 and 58, thereby controlling such that the intended tactile sensation is provided. Here, in adjustment of the frequency of the vibration wave, the frequency of the drive signal for generating the vibration is changed before output.”).

Claims 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Culbertson and Pance, in further view of Nakagawa et al. (hereinafter “Nakagawa,” US 2015/0273322).
Regarding claim 3 (Currently Amended), Takeda in view of Culbertson and Pance does not explicitly teach that the vibration adjustment section varies an amplitude of a waveform of the pseudo force sensory vibration in accordance with a magnitude of an amplitude of a waveform of the tactile sensory vibration.
However, Nakagawa discloses that the vibration adjustment section varies an amplitude of a waveform of the pseudo force sensory vibration in accordance with a magnitude of an amplitude of a waveform of the tactile sensory vibration (Nakagawa [0085-0086], “the synchronization processing unit 131 may detect a waveform having a characteristic shape (for example, waveform in which an amplitude changes abruptly) from among the sound signal and the vibration signal, and based on the detected waveform, may synchronize this sound signal with this vibration signal, for example… The signal processing unit 133 acquires the synchronized sound signal and vibration signal from the synchronization processing unit 131, and applies signal processing (for example, a amplitude control, etc., based on a control of a gain and volume) to at least any one of the acquired sound signal and vibration signal”).
Nakagawa is analogous to Takeda in view of Culbertson and Pance, as both are drawn to the art of tactile feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Takeda in view of Culbertson and Pance, to include that the vibration adjustment section varies an amplitude of a waveform of the pseudo force sensory vibration in accordance with a magnitude of an amplitude of a waveform of the tactile sensory vibration, as taught by Nakagawa, in order to “realize a tactile sense feedback having a higher realistic sensation” (Nakagawa [0046]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 4 (Currently Amended), Takeda in view of Culbertson and Pance does not explicitly teach that the vibration adjustment section varies a length of the pseudo force sensory vibration so as to terminate the pseudo force sensory vibration at a time point later than a termination of the tactile sensory vibration.
However, Nakagawa discloses that the vibration adjustment section varies a length of the pseudo force sensory vibration so as to terminate the pseudo force sensory vibration at a time point later than a termination of the tactile sensory vibration (Nakagawa [0110-0111], “the signal processing unit 133 or the recording unit 17 may recognize the sound signal and the vibration signal in a period indicated by this start and end timing as a signal of a target to be recorded… For example, the signal processing unit 133 may output only the sound signal and vibration signal in a period indicated by the specified start and end timing”).
Nakagawa is analogous to Takeda in view of Culbertson and Pance, as both are drawn to the art of tactile feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Takeda in view of Culbertson and Pance, to include that the vibration adjustment section varies a length of the pseudo force sensory vibration so as to terminate the pseudo force sensory vibration at a time point later than a termination of the tactile sensory vibration, as taught by Nakagawa, in order to “realize a tactile sense feedback having a higher realistic sensation” (Nakagawa [0046]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 9 (Currently Amended), Takeda in view of Culbertson and Pance does not explicitly teach a setting information reception section that receives, from the user, inputted setting information regarding strengths of the pseudo force sensory vibration and the tactile sensory vibration, wherein the vibration adjustment section makes the adjustment in accordance with the inputted setting information.
However, Nakagawa discloses a setting information reception section that receives, from the user, inputted setting information regarding strengths of the pseudo force sensory vibration and the tactile sensory vibration, wherein the vibration adjustment section makes the adjustment in accordance with the inputted setting information (Nakagawa Fig. 6 and [0109], “the synchronous button v11 is an interface for a user to instruct execution of synchronization processing between the sound signal and the vibration signal to the synchronization processing unit 131”).
Nakagawa is analogous to Takeda in view of Culbertson and Pance, as both are drawn to the art of tactile feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Takeda in view of Culbertson and Pance, to include a setting information reception section that receives, from the user, inputted setting information regarding strengths of the pseudo force sensory vibration and the tactile sensory vibration, wherein the vibration adjustment section makes the adjustment in accordance with the inputted setting information, as taught by Nakagawa, in order to “realize a tactile sense feedback having a higher realistic sensation” (Nakagawa [0046]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Culbertson and Pance, in further view of Delson et al. (hereinafter “Delson,” US 2012/0232780).
Regarding claim 7 (Currently Amended), Takeda in view of Culbertson and Pance does not explicitly teach that the vibration adjustment section inverts a waveform of the pseudo force sensory vibration in a case where the frequency of the pseudo force sensory vibration is changed within a predetermined numerical value range.
However, Delson discloses that the vibration adjustment section inverts a waveform of the pseudo force sensory vibration in a case where the frequency of the pseudo force sensory vibration is changed within a predetermined numerical value range (Delson [0303], “The embodiment 720 of FIG. 42 may be used to control in synchronous vibration the vibration devices with two actuators, for instance as described above with regard to FIGS. 10-20. Embodiment 720 can also be used to vibrate two or more actuators completely out of phase, which occurs during synchronized vibration when equation 25 provides results with the sign of A1 being different than the sign of A2. To vibrate two actuators completely out of phase, the binary direction signal dir can be inverted for one of the actuators. The inversion of the directional signal dir can occur at a driver circuit 724a or 724b, or the vibration controller 732 can output two directional signals, with one being the inverse of the other. The case where two actuators are being driven completely out of phase is shown in FIG. 13.”).
Delson is analogous to Takeda in view of Culbertson and Pance, as both are drawn to the art of tactile feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Takeda in view of Culbertson and Pance, to include that the vibration adjustment section inverts a waveform of the pseudo force sensory vibration in a case where the frequency of the pseudo force sensory vibration is changed within a predetermined numerical value range, as taught by Delson, in order to improve the performance of vibratory devices (Delson Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 8 (Currently Amended), Takeda in view of Culbertson and Pance does not explicitly teach that the vibration adjustment section adjusts of a waveform of the tactile sensory vibration so as to reduce a bias of a vibration along a direction in which the pseudo force sensation is presented.
However, Delson discloses that the vibration adjustment section adjusts of a waveform of the tactile sensory vibration so as to reduce a bias of a vibration along a direction in which the pseudo force sensation is presented (Delson Fig. 13 and [0192], “As shown in FIG. 13, the sign of the F2 has changed be in the direction of the negative x axis, relative to the positive x direction that shown in FIG. 10. The change in sign of F2 can be achieved by changing the sign of A2 in equation 11 above. It should be noted that one could achieve a similar representation of the combined force equation by defining actuator 204 vibration as at 180 degrees out of phase of actuator 202. However, changing the sign on the actuators vibration amplitude maintains the form of equation of synchronous vibration shown in equation 11. Thus, vibration that can be represented as 180 degrees out of phase can also be represented as in-phase vibration but with a negative amplitude of vibration.”).
Delson is analogous to Takeda in view of Culbertson and Pance, as both are drawn to the art of tactile feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Takeda in view of Culbertson and Pance, to include that the vibration adjustment section adjusts of a waveform of the tactile sensory vibration so as to reduce a bias of a vibration along a direction in which the pseudo force sensation is presented, as taught by Delson, in order to improve the performance of vibratory devices (Delson Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Culbertson and Pance, in further view of Ono et al. (hereinafter “Ono,” US 2017/0097681).
Regarding claim 10 (Currently Amended), Takeda in view of Culbertson and Pance does not explicitly teach that the vibration adjustment section adds, to a beginning of the pseudo force sensory vibration, a vibration for presenting the pseudo force sensation oriented to a direction in which the pseudo force sensation is presented.
However, Ono discloses that the vibration adjustment section adds, to a beginning of the pseudo force sensory vibration, a vibration for presenting the pseudo force sensation oriented to a direction in which the pseudo force sensation is presented (Ono Fig. 19 and [0170], “the tactile sense presentation apparatus 100 is capable of generating a vibration in rotation directions, by selectively driving at least one actuator 35 of the plurality of actuators 35 provided on one side,” showing actuators generating vibrations in an inward direction to create counterclockwise vibration motion, actuators generating vibrations in an outward direction to create clockwise vibration motion. Also, as the vibration rotates, it generates a vibration motion opposite to the vibration motion direction of some of the actuators.).
Ono is analogous to Takeda in view of Culbertson and Pance, as both are drawn to the art of tactile feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Takeda in view of Culbertson and Pance, to include that the vibration adjustment section adds, to a beginning of the pseudo force sensory vibration, a vibration for presenting the pseudo force sensation oriented to a direction in which the pseudo force sensation is presented, as taught by Ono, in order to present various tactile senses (Ono [0170]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.


Response to Arguments
Applicant’s arguments filed April 27, 2022 have been fully considered, but are not persuasive.

The Applicant respectfully argues that “the present claims require that the combination of the simultaneously generated pseudo force sensory vibration and tactile sensory vibration cause the vibration mechanism to generate a vibration that the user would feel. Notably, however, the objective and teaching of the system of paragraph [0032] of Pance (U.S. 2011/0012717) is to cancel any sensory vibrations in a particular location. Such is done by producing a second waveform with the same magnitude and opposite phase to a first waveform, thereby cancelling any vibrations and preventing a user from feeling any vibration at a location.” (Applicant’s emphasis)
The Examiner respectfully disagrees. The suppression waveforms of Pance are not limited to just cancellation of propagating vibrations. Pance [0017] recites, “the suppression waveforms that may be used are not limited to just cancellation of the propagating vibrations. For example, the suppression waveform may be one that provides interference in terms of amplitude, frequency or both; which masks or otherwise changes the ultimate vibration at these other contact locations, thereby providing a user experience different than just reduction of the propagating vibrations” (emphasis added).

The Applicant further respectfully argues that “the claims require that the adjustment of one waveform be made based on parameters of another waveform (e.g., adjusting the pseudo force sensory vibration based on parameters of the tactile sensory vibration). Paragraph [0032] of Pance (U.S. 2011/0012717) does not disclose that feature. Indeed, Pance (U.S. 2011/0012717) specifically emphasizes that the second waveform is produced starting with the "same contact signal" - i.e., the adjustment is not based on the parameters of a different signal, but from the same signal” (Applicant’s emphasis).
The Examiner respectfully disagrees. Pance [0032] recites, “the propagating vibrations include a first waveform having a first amplitude and phase, and the canceling vibration includes a second waveform having the first amplitude and having a second phase configured to suppress the propagating vibrations. In the example of waveform cancellation, the suppression waveform will preferably be generated from the same contact signal as generated the user feedback signal, and will be of opposite phase from the original, but will also be adjusted in both time and amplitude to offset the crosstalk signal as delayed and attenuated by travel through the input surface.” That is, Pance also discloses two waveforms, wherein the second waveform may be part of a canceling vibration. The fact that the second waveform is “configured to suppress the propagating vibrations” and is preferably “generated from the same contact signal as generated the user feedback signal” only further supports that the second waveform is “based on parameters of another waveform.” In order for the first waveform to be canceled (or partially canceled) by the second waveform, the parameters of the first waveform must be determined so that the second waveform can be adjusted.

The Applicant argues that “although the Examiner asserts that secondary reference Nakagawa (U.S. 2015/0273322) discloses varying of the amplitude of a waveform, there is no disclosure that such adjustment is based on one or more waveform parameters of the other vibration waveform. The same reasoning applies to the Examiners assertions with respect to claims 3-10” (Applicant’s emphasis).
The Examiner respectfully disagrees. Nakagawa was not relied upon for its teaching of “based on one or more waveform parameters of the other vibration waveform.” As established above, Pance was relied upon for teaching this limitation. Many of the limitations regarding specific manipulations of waveforms of dependent claims 3-10 are implied in Takeda, Culbertson, or Pance, but not explicitly taught. Nakagawa is relied upon for its explicit teaching of specific aspects of manipulating waveforms, such as changing amplitude based on strength of the signal, start and end timing of the signal, and adjusting the signal based on user input.

Therefore, the 35 USC 103 rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Houston et al. (US 8,384,316) Synchronized vibration device for haptic feedback
Yamashita et al. (US 2018/0345131) Information processing system, non-transitory storage medium having stored therein information processing program, information processing apparatus, and information processing method
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715                   

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715